PER CURIAM.
Dimas Atilio Giron appeals the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001) and his request for a certificate of appealability. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny a *100certificate of appealability and dismiss the appeals substantially on the reasoning of the district court. See United States v. Giron, No. CR-99-32-A (E.D. Va. Mar. 23 & June 14, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.